ACCEPTED
                                                                                                    01-14-1004-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              1/15/2015 5:37:07 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                            CLERK




                                                                               FILED IN
                                     No. 01-14-01004-CV                 1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
Kevin Leroy Campbell                           §    IN THE FIRST        1/15/2015 5:37:07 PM
Appellant,                                     §                        CHRISTOPHER A. PRINE
                                                                                Clerk
                                               §     
v.                                             §    COURT OF APPEALS  
                                               §     
M. Brandon Maggiore, Guardian Ad Litem,        §     
Appellee.                                      §    HOUSTON, TEXAS

!
     APPELLEE M. BRANDON MAGGIORE, GUARDIAN AD LITEM’S, NOTICE OF
                   APPEARANCE AND CURRENT ADDRESS

Appellee, M. Brandon Maggiore, Guardian Ad Litem for Lonnie Phillips, Jr., files this notice of
Current address with the clerk of the court.

Appellee M. Brandon Maggiore filed the Counter Application for Appointment of a Permanent
Guardian of the Person and Estate that resulted in the final order that being appealed from the
Trial Court and is the proper Appellee.

Appellee’s current business address is PO BOX 102517, Denver, CO 80250.

                                           Respectfully submitted,!

                                           _______________________________________!
                                           M. Brandon Maggiore!
                                           State Bar No.: 24078901!
                                           Maggiore Law Firm, PLLC!
                                           PO Box 102517!
                                           Denver, CO 80250!
                                           Telephone: (713) 239.3347!
                                           Facsimile: (713) 581.1894!
                                           brandon@maggiorelawfirm.com!
                                           !
                                           GUARDIAN AD LITEM FOR LONNIE
                                           PHILLIPS, JR., AN INCAPACITATED PERSON